Citation Nr: 1620787	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation greater than 30 percent for adjustment disorder.

2.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU) prior to November 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976, and from December 1980 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).  

This matter was previously before the Board in August 2015.  The Board denied the Veteran a disability rating in excess of 30% for his service-connected adjustment disorder and denied entitlement to an increased rating for hypertensive heart disease.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated that part of the Board's August 2015 decision that denied an increased rating greater than 30 percent for adjustment disorder, and remanded the matter to the Board for compliance with a January 2016 Joint Motion for Partial Remand (JMPR), which agreed that the Board did not provide an adequate statements of reasons or bases to support the August 2015 decision.  

An October 2013 rating decision awarded entitlement to TDIU, effective November 25, 2011, based upon the date that a claim for TDIU was received.  However, TDIU may be implied in an increased rating claim if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Review of the claims file reflects that records from the Social Security Administration (SSA) are of record, and show that the Veteran received disability benefits from the SSA and alleged an inability to work due, in part, to his psychiatric disability.  As the Veteran's claim for entitlement to an increased rating for his adjustment disorder was filed in June 2009, the Board finds that entitlement to TDIU prior to November 25, 2011, has been raised by the record.

The issue of entitlement to TDIU prior to November 25, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Throughout the rating period on appeal, the service-connected adjustment disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for chronic adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

With respect to the issue on appeal, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied, as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations dated in July 2009 and April 2011 addressing the severity of his psychiatric disability.  The VA examinations provided in this case are adequate, as they provide a clear picture of the Veteran's psychiatric disability status to rate the Veteran's disability under the pertinent rating criteria.  Thus, the Board finds the VA examinations conducted with regard to this issue to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396 (2009).  Finally, the Board notes that the January 2016 JMPR did not raise any issues pertaining to VA's duties to notify and assist, and the Board discerns nothing in the record suggesting any failures in satisfying those duties.  See Carter v. Shinseki, 26 Vet.App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, . . . [among other things], clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."), overruled on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).    

B.  Merits

Governing Law

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his service-connected psychiatric disability, diagnosed as adjustment disorder.  In May 2002, the RO awarded service connection for adjustment disorder, and assigned a 10 percent rating, effective November 1, 2000, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9440.  In June 2009, the Veteran sought an increased rating.  In a December 2009 rating decision, the RO awarded a 30 percent rating, effective June 8, 2009.  This appeal ensued.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013). "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Pursuant to Diagnostic Code 9440, adjustment disorder is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47. 

Factual Background

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Private psychiatric treatment records dated from June 2008 to June 2011 show that the Veteran's appearance was adequate.  He was oriented and logical without suicidal or homicidal ideations, delusions, or hallucinations.  However, there was evidence of hopelessness.  The psychiatrist assigned GAF scores ranging from 50-60.

Records from the Social Security Administration (SSA) include a September 2008 functional capacity assessment which referenced a June 2008 note, showing that the Veteran was alert and focused.  He claimed poor impulse and behavioral control, isolation, poor tolerance to stress, and anger and explosiveness.  On mental status evaluation, he was clean and simply groomed.  Speech was clear and he was cooperative.  Mood was described as anxious, tense, irritable, and sad.  He was logical, coherent and relevant.  He verbalized anger and suicidal ruminations.  There was no evidence of alleged hallucinatory episodes.  Concentration and memory were variable.  Judgment and insight were deficient.  While the psychiatrist opined that the Veteran's psychiatric disorder was moderately severe, the psychiatrist further opined that the disorder did not appear to be overwhelming and stated that the Veteran could adjust to changes in work routines and environments, as well as interact with the public, coworkers and supervisors. 

On July 2009 VA mental disorders examination it was noted that the Veteran had an overnight hospital stay due to a "parasuicidal gesture," although it is unclear when this occurred.  He had depressed mood, irritability, and strained family relationship.

On mental status examination his clothes were disheveled.  Speech was impoverished.  He had a guarded attitude with constricted affect, but his mood was described as good.  He was oriented to person, place, and time.  Thought process and content indicated a paucity of ideas and a poverty of thought.  No delusions were present and he understood the outcome of his behavior.  Insight was good.  He had no sleep impairment or hallucinations.  Behavior was appropriate.  He had no obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good with no episodes of violence.  He was able to maintain minimal personal hygiene.  Memory was normal.  It was noted that he retired in 2000 due to eligibility by age or duration of work.  The examiner diagnosed adjustment disorder, mixed features, chronic and assigned a GAF score of 60. 

The examiner opined that total occupational and social impairment due to mental health disorder signs and symptoms was not evident.  The examiner also opined that the Veteran's psychiatric disorder was not manifested by occupational and social impairment due to mild or transient symptoms, which warrants the assignment of a 10 percent rating; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants the assignment of a 30 percent rating; or occupational and social impairment with reduced reliability and productivity, which warrants the assignment of a 50 percent rating for adjustment disorder.  The examiner concluded that his mental disorder symptoms were controlled by continuous medication.

VA treatment records include an April 2010 psychiatric progress note which shows that the Veteran denied past suicidal behavior, homicidal ideations, and inpatient psychiatric hospitalizations.  There was no evidence of perceptual disturbance or history of aggressive verbal behavior.

On mental status examination, he was well-groomed with clean clothes.  He was fairly cooperative, guarded, and irritable with fair eye contact.  Speech was normal.  Mood was well with a restricted affect.  There was no evidence of phobias, obsessions, delusions, or suicidal or homicidal ideas.  Memory and concentration difficulties were evident.  He was logical, coherent, relevant, and oriented in person, place, and time.  Insight was superficial with fair judgment.  The examiner noted that his symptoms had been manageable on an ambulatory basis with the assistance of medications.  The examiner diagnosed chronic adjustment disorder, rule out anxiety disorder and assigned a GAF score of 53.

On April 2011 VA mental disorders examination, the examiner noted that the Veteran's treatment consisted of anti-psychotic and anti-depressant medications.  His response to therapy was fair.  Although it appears that his relationship was somewhat strained, he continued to reside with his son.

On mental status examination, he was clean and casually dressed.  Speech was unremarkable and attitude was cooperative, attentive and manipulative.  Affect was appropriate and mood was good.  Attention was intact and he was oriented to person and time, but not to place.  He stated that he did not know which floor he was on.  Thought process and content were unremarkable.  There were no delusions.  Judgment and insight were good.  He had no sleep impairment or hallucinations or inappropriate behavior.  There was no obsessive/ritualistic behavior or homicidal/suicidal thoughts. Impulse control was good with no episodes of violence.  He was able to maintain minimum personal hygiene.  Memory was normal.  The examiner diagnosed chronic adjustment disorder by history and assigned a GAF score of 65.

In June 2011, he denied insomnia, auditory/visual hallucinations; nervousness depressed mood; problems at work or with his family; problems making friends; or suicidal ideations.


Analysis 

The Veteran's current 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9440.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 53 and 60 show moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF scores of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for the next higher disability rating of 50 percent throughout the rating period on appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2015).  In that regard, the medical evidence shows restricted affect, impoverished speech, variable memory and memory difficulties, deficient judgment and insight, disturbances of mood, impaired thought process, and strained relationships with his family and son.  Although not all of the criteria for a 50 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 50 percent evaluation are occupational and social impairment with reduced reliability and productivity.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment was met.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's psychiatric disability meet the criteria contemplated for a 50 percent evaluation under the provisions of Diagnostic Code 9440.

However, an evaluation in excess of 50 percent is not for assignment in this case.  While the Veteran once reported a history of suicidal ruminations and impaired impulse control, and there is one indication of parasuicidal gesture, there is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances.  Further, while the Veteran certainly demonstrated difficulty establishing and maintaining effective relationships, the evidence does not demonstrate an inability to do so.  In that regard, the majority of the evidence shows that the Veteran's appearance was adequate, he was oriented and logical without evidence of delusions or hallucinations, his mood varied from depressed to good, appropriate behavior, no panic attacks, and good impulse control with no episodes of violence.  Further, he retired in 2000 due to eligibility by age or duration of work.  Additionally, the medical providers stated that the Veteran's disorder was not overwhelming and that he could adjust to changes in work routines and environments and interact with the public, coworkers, and supervisors; and that his symptoms were controlled by continuous medication.

Ultimately, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's adjustment disorder is manifested by symptoms warranting a 70 percent or higher evaluation, and the evidence does not show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9440; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration.  Rather, the Veteran's symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 50 percent or lower, during the appeal period.  

Moreover, although the evidence of record may demonstrate some of the symptoms contemplated in a 70 percent evaluation, Board finds the Veteran's disability picture overall more closely corresponds to the requirements for a 50 percent evaluation.  In that regard, the Board finds that the evidence outlined above more nearly approximates occupational and social impairment with reduced reliability and productivity and does not more nearly approximate occupational and social impairment with deficiencies in most areas as outlined by the 70 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment.").  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an evaluation in excess of 50 percent is not warranted for the Veteran's psychiatric disability.

Additional Considerations

The Board has considered whether this case should be referred to the Director, Compensation Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As discussed at length above, the symptomatology for the Veteran's adjustment disorder is contemplated by the rating criteria for a 50 percent rating, and the Veteran's psychiatric disability does not more nearly approximate the symptoms set forth for a rating of a 70 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 70 percent.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating, " Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD that have not been accounted for in the assigned 50 percent rating.  Accordingly, the Board finds that a referral for an extraschedular rating for adjustment disorder is not warranted. 

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy, 27 Vet.App. at 495 (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").    Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

As the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected adjustment disorder, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating of 50 percent, but no greater, for service-connected adjustment disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

As the issue of entitlement to a TDIU was raised by the Veteran in connection with his claim for entitlement to an increased rating for adjustment disorder received in July 2009, entitlement to a TDIU prior to November 25, 2011, is remanded to the RO for appropriate development and adjudication.  Rice, 22 Vet. App. at 447.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion, by a vocational or similar specialist, with respect to the issue of TDIU. The claims file should be made available to the examiner.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist.  

The specialist should assess the effect of the Veteran's service-connected disabilities on his ability to secure (obtain) and follow (maintain) substantially gainful employment based on his functional impairment for the period prior to November 25, 2011.  The specialist should review the relevant evidence in the claims folder, to include any prior VA medical examinations, Social Security Administration disability records, and statements of functional impairment in the course of rendering any opinion.  

The specialist should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any nonservic-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's history and the relevant medical science as applicable to the claim.  

2.  When the above development has been completed, readjudicate the issue of entitlement to a TDIU prior to November 25, 2011.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


